Case 1:99-cv-01911-JSR Document 38 Filed 10/26/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

FELIX SANCHEZ,
Plaintiff,

99-cev-1911 (JSR)
-against-

ORDER

 

SUPERINTENDENT LEONARD A.
PORTUONDO ET AL.,

Defendants.

 

 

 

JED S. RAKOFF, U.S.D.J.

On April 4, 2020, petitioner Felix Sanchez brought a pro se
habeas petition challenging the conditions of his confinement. See
ECF No. 24. In a letter dated October 13, 2020, Mr. Sanchez through
counsel “acknowledge[d] that he has not yet exhausted his state
remedies” and requested that his petition either be held in
abeyance or dismissed without prejudice to renew once he has
satisfied the exhaustion requirement. ECF No. 36, at 1. Because a
habeas petitioner “must first attempt to present his claim in state
court,” the Court dismisses without prejudice plaintiff's action
for failure to exhaust administrative remedies. See Harrington v.
Richter, 562 U.S. 86, 103 (2011); 28 U.S.C. $2254(b).

SO ORDERED.

Dated: New York, NY Oy). LY
C/ Pr #
(Of4XG_, 2020 JED S. RAKOFF, U.S.D.J.

 

 

 
